Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIELD ACTION
Claims 1, 4, 10, 20, 26-30, 36, 38-40, 42, 43, 44, 49, 51 and 57-59 are pending in a Response of 06/20/2022. Also applicant filed a Rule 1.132 Declaration on the same date. 
The Examiner contacted Applicant’s representative Monica Mann Shah on 08/03/2022 to discuss a possible allowability of this case. During the discussions, both parties agreed to amend each of claims 1 and 59 by incorporating the subject matter of claim 36 while canceling claim 36 to expedite the allowability of this case. Accordingly, Applicant’s representative filed a Supplemental Amendment on 08/08/2022. 
Consequently, claims 1, 4, 10, 20, 26-30, 38-40, 42, 43, 44, 49, 51 and 57-59 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2022 was filed after the mailing date of the Non-Final Rejection on 03/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn rejections:
Applicant's Response including a Declaration of 6/10/2022 and Supplemental Response of 08/08/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Supplemental Response, the 112 rejection and the 103 rejection have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 06/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent nos. 10945981 and 10973790 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The applied reference Xu (US2010/0120727A1, of record) does not disclose or suggest a fixed dose combination in a single dosage unit of (a) about 375mg eflornithine hydrochloride monohydrate and (b) about 75mg of sulindac, wherein the composition further comprises magnesium stearate in an amount of about 1% to about 1.5%, as instantly claimed. Specifically, Xu teaches the conjugate of eflornithine hydrochloride and NSAID but its molar ratio in a salt mixture is about 1:1 or 2:1 ([0040] of Xu). On the other hand, in the instant invention, the molar ratio of about 375mg of eflornithine hydrochloride monohydrate (Mw=236.64g/mol) to about 75mg sulindac (Mw=356.4g/mol) is about 7 which is outside scope of Xu. Further, with regard to significant amounts of magnesium stearate, its 1.1% reduces sticking and its 1.5% prevents sticking while Xu remains silent about the critical amount of magnesium stearate. Further, according to a Rule 1.132 Declaration, sulindac is known in the art to be sensitive to acid degradation and eflornithine is highly acidic (pKa=0.08), which make it even more acidic than chloric acid pKa=1.0), and thus, a person skilled in the art would not have expected that a fixed dose formulation of an acidic sensitive active agent and a highly acidic active agent would be successful. However, the claimed final formulation was found to have stability to that of the individual active agent tablets as demonstrated in the Declaration. Accordingly, the instant invention is not obvious over Xu.
  
Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 10, 20, 26-30, 38-40, 42, 43, 44, 49, 51 and 57-59 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613